 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIA SANCHEZ,                                    No. 2:18-CV-0596-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 6 and 7), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ cross motions for summary judgment.

23   (ECF Nos. 17 and 27).

24                  The court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the matter will be remanded for further

15   proceedings.

16

17                           I. THE DISABILITY EVALUATION PROCESS

18                  To achieve uniformity of decisions, the Commissioner employs a five-step

19   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

20   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:
21                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
22                                  not disabled and the claim is denied;
23                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
24                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
25
                    Step 3          If the claimant has one or more severe impairments,
26                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
27                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
28
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on June 11, 2014. See CAR 24.1 In

 3   the application, plaintiff claims disability began on October 9, 2013. See id. Plaintiff’s claim

 4   was initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing, which was held on July 22, 2016, before Administrative Law Judge (ALJ) Daniel Myers.

 6   In a November 3, 2016, decision, the ALJ concluded plaintiff is not disabled based on the

 7   following relevant findings:

 8                  1.      The claimant has the following severe impairment(s): degenerative
                            disc disease of the lumbar spine, and obesity status post gastric
 9                          bypass surgery;
10                  2.      The claimant does not have an impairment or combination of
                            impairments that meets or medically equals an impairment listed in
11                          the regulations;
12                  3.      The claimant has the following residual functional capacity: the
                            claimant can perform light work; the claimant can only sit for 2
13                          hours at a time before needing to stand or walk; she can only stand
                            or walk for 30 minutes at a time before needing to sit again;
14
                    4.      Considering the claimant’s age, education, work experience,
15                          residual functional capacity, and vocational expert testimony, the
                            claimant can perform her past relevant work; and
16
                    5.      Considering the claimant’s age, education, work experience,
17                          residual functional capacity, and vocational expert testimony, the
                            claimant has acquired work skills from her past relevant work that
18                          are transferrable to other occupations with jobs existing in
                            significant numbers in the national economy.
19
                    See id. at 15-22.
20
21   After the Appeals Council declined review on January 16, 2018, this appeal followed.

22   ///

23   ///

24   ///

25   ///

26   ///
27
            1
                 Citations are the to the Certified Administrative Record (CAR) lodged on July 2,
28   2018 (ECF No. 9).
                                                     4
 1                                           III. DISCUSSION

 2                  In her opening brief, plaintiff argues: (1) the ALJ failed to property credit the

 3   opinions of treating physicians, Drs. Wang2, Yoon, and Champlin, as well as the opinion of

 4   qualified medical evaluator, Dr. Murphy; (2) the ALJ failed to articulate sufficient reasons for

 5   rejecting her statements and testimony as not credible; and (3) the ALJ failed to articulate

 6   sufficient reasons for rejecting third-party lay witness evidence.

 7          A.      Evaluation of Medical Opinions

 8                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 9   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

10   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

11   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

12   opinion over another. See id.

13                  Under the regulations, only “licensed physicians and certain qualified specialists”

14   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

15   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

16   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

17   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

18   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

19   substantial evidence when the opinions are consistent with independent clinical findings or other

20   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social
21   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

22   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

23   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

24   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

25   workers may be discounted provided the ALJ provides reasons germane to each source for doing

26   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874
27

28          2
                    Plaintiff refers to Dr. Wang as “Dr. Yang.”
                                                       5
 1   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

 2   when opinions from “other sources” may be considered acceptable medical opinions).

 3                  The weight given to medical opinions depends in part on whether they are

 4   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 5   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 6   professional, who has a greater opportunity to know and observe the patient as an individual, than

 7   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 8   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 9   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

10   Cir. 1990).

11                  In addition to considering its source, to evaluate whether the Commissioner

12   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

13   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

14   uncontradicted opinion of a treating or examining medical professional only for “clear and

15   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

16   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

17   by an examining professional’s opinion which is supported by different independent clinical

18   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

19   1041 (9th Cir. 1995).

20                  A contradicted opinion of a treating or examining professional may be rejected
21   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

22   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

23   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

24   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

25   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

26   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,
27   without other evidence, is insufficient to reject the opinion of a treating or examining

28   professional. See id. at 831. In any event, the Commissioner need not give weight to any
                                                        6
 1   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

 2   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 3   also Magallanes, 881 F.2d at 751.

 4                 1.      The ALJ’s Analysis

 5                 At Step 4, the ALJ evaluated the medical opinion evidence to determine plaintiff’s

 6   residual functional capacity. See CAR 38-41. The ALJ discussed the opinions of the following

 7   physicians: Dr. Murphy, a qualified medical evaluator; Dr. Champlin, a treating source; Dr.

 8   Yoon, a treating source; Dr. Wang, a treating source; and state agency non-examining physicians.

 9   See id. The ALJ summarized these opinions as follows:

10                 Qualified medical evaluator Dr. Robert Murphy opined in September and
                   October, and affirmed in November 2013 that the claimant can return to
11                 her former work performing secretarial duties which had minimal physical
                   demands, and job coaching (Exhibit 4F/2, 6, 13, 20; 15F/12).
12
                   Treating source Dr. John Champlin opined in August 2010 the claimant
13                 could return to her usual and customary job. . . . (Exhibit 4F/40; 15F/11).
                   Dr. Champlin opined in April 2013 . . . the claimant can do somewhat
14                 sedentary exertional work only, up as needed for pain control, maximum
                   of six hours a day/five days a week as of May 2013 (Exhibit 1F/42).
15
                   The State Agency non-examining physicians opined in September 2014
16                 and February 2015 the claimant can lift and carry twenty pounds
                   occasionally and ten pounds frequently, stand and walk for six hours of an
17                 eight hour day, sit for six hours of an eight hour day, can occasionally
                   balance, bend, climb, crouch, crawl kneel, and stoop, but cannot climb
18                 ladders. She must avoid jobs requiring 20/20 vision (Exhibit 1A and 3A).
19                 In July 2014 treating source Dr. Yoon opined that due to lower back pain
                   and left shoulder pain, the claimant can sit for 1-2 hours for six hours of an
20                 eight hour day, stand for 30 minutes for 3-4 hours of an eight hour day,
                   and must be able to have a 10 minute period of walking about every 90
21                 minutes. She must be able to shift positions at will. She does not need a
                   cane to walk. He opined she can frequently lift less than ten pounds,
22                 occasionally lift ten pounds and rarely lift 20 pounds. She can rarely do
                   postural actions and never climb ladders. (Exhibit 9F).
23
                   In August 2016 treating source Dr. Jane Wang opined the claimant can sit
24                 for 30 minutes at a time for six hours of an eight hour day, stand for 20
                   minutes at a time for 4 hours of an eight hour day, and must be able to
25                 have a 5 minute period of walking about every 30 minutes. She must be
                   able to shift positions at will and take unscheduled breaks for 5 minutes
26                 every 90 minutes. She does not need a cane to walk. She opined she can
27   ///
28   ///
                                                      7
 1                  occasionally lift ten pounds and rarely lift 20 pounds. She can
                    occasionally crouch/squat, rarely stoop and twist and never climb
 2                  ladders/stairs. (Exhibit 19F).

 3                  CAR 38-39.

 4                  The ALJ gave the state agency doctors’ opinion little weight. See id. at 39. This

 5   finding is not at issue in this case. The ALJ also assigned little weight to the opinions of Drs.

 6   Murphy and Champlin. See id. The ALJ stated:

 7                  . . .[O]pinions of Drs. Murphy and Champlin that the claimant can return
                    to her past relevant work, and the opinion of Dr. Champlin that the
 8                  claimant can work a maximum of six hours a day, five days a week, are
                    accorded little weight. By regulation, opinions that the claimant is or is
 9                  not “disabled” or “unable to work [full time]” are not entitled to any
                    special significant, even when offered by a treating physician. (20 C.F.R.
10                  §§ 404.1527(e)(3), 416.927(e)(3), and Social Security Ruling 96-5p). The
                    determination of disability is an issue reserved to the Commissioner which
11                  it is the Commissioner’s statutory responsibility to perform.

12                  CAR 39.

13                  The ALJ gave the opinions of Drs. Yoon and Wang “substantial weight” in part

14   and “little weight” in part. See id. at 39-40. The ALJ stated:

15                  Substantial weight is accorded these opinions, which support each other in
                    finding that, despite the symptoms and limitations of the claimant’s
16                  impairments, there is still significant capacity to engage in working
                    tasks. . . .
17
                            ***
18
                    Lastly, little weight is accorded that part of the opinions of Drs. Yoon and
19                  Wang that the claimant must be able to have 5 or 10 minutes periods of
                    walking about every 30 or 90 minutes, must be able to shift positions at
20                  will, take unscheduled breaks for 5 minutes every 90 minutes, can rarely
                    lift 20 pounds and rarely do postural activities. These more extreme
21                  limitations in functionality are not consistent with the limited objective
                    findings in the medical record, the mild to moderate degree of
22                  degenerative changes of the back with no cord impingement and no
                    significant stenosis and neuroforaminal narrowing, within normal EMG,
23                  and the repeated findings and statements on the good effect of treatment
                    modalities to relieve her symptoms of chronic back pain. They also do not
24                  take into account the good response to surgical intervention to reduce her
                    morbid obesity, her own reported progressive improvement as she drops
25                  weight, nor the wide range of activities of daily living the claimant is able
                    to perform, from household chores, to grandchild care, do regular water
26                  aerobics and walking. They are also inconsistent with the findings of
                    qualified medical evaluator Dr. Murphy and former treating source Dr.
27                  Champlin who opined no such restrictions on the claimant’s functioning.

28                  Id.
                                                        8
 1                  2.     Plaintiff’s Contentions

 2                  Plaintiff argues the ALJ failed to provide sufficient reasons for rejecting the

 3   opinions of treating physicians, Drs. Wang and Yoon. According to plaintiff:

 4                           Drs. Yang and Dr. Yoon were Ms. Sanchez’s treating physicians
                    during the relevant time period. Among other things, it was Dr. Yang’s
 5                  2016 opinion that in a competitive work environment Ms. Sanchez could
                    sit 30 minutes at one time before needing to get up; stand 20 minutes at
 6                  one time before needing to get up; and could sit at least 6 hours and
                    stand/walk about 3-4 hours in an 8-hour workday. AR 2798-2799. It was
 7                  her further opinion, that Ms. Sanchez would need to walk around every 30
                    minutes for 5 minutes each time, and she would need a job that permitted
 8                  her to shift positions at will from sitting, standing or walking. She would
                    also need to take unscheduled breaks every 90 minutes for about 5minutes
 9                  sitting quietly before returning to work. AR 2799. It was Dr. Yang’s
                    opinion that Ms. Sanchez should never lift/carry 50 pounds, rarely
10                  lift/carry 20 pounds, and only occasionally lift/carry 10 pounds or less. AR
                    2799. Further, Ms. Sanchez could rarely twist, stoop (bend), occasionally
11                  crouch/squat, and never climb stairs or ladders. AR 200. It was Dr. Yang’s
                    opinion that Ms. Sanchez’s impairments would likely produce “good
12                  days” and “bad days” and that, on average, she would be absent from
                    work more than 4 days per month as a result of her impairments or
13                  treatment. AR 2800. In her opinion, Ms. Sanchez was not capable of
                    performing full time work (8 hours per day, 40 hours per week) on a
14                  regular, sustainable, and reliable basis in the national economy. AR 2800.
                    See also, Summary of Relevant Opinion Evidence.
15                           Similarly, in 2014, it was Dr. Yoon’s opinion that, among other
                    things, Ms. Sanchez could sit 30 minutes at one time before needing to get
16                  up; sit at least 6 hours; and stand/walk about 3-4 hours in an 8-hour
                    workday. Ms. Sanchez would need to walk around every 90 minutes for
17                  10 minutes each time in an 8-hour workday, and needed a job that
                    permitted her to shift positions at will from sitting, standing or walking. It
18                  was Dr. Yoon’s opinion she could never lift/carry 50 pounds, rarely
                    lift/carry 20 pounds, occasionally lift/carry 10 pounds, and frequently
19                  lift/carry less than 10 pounds. AR 740. Ms. Sanchez could rarely twist,
                    stoop (bend), crouch/squat, and climb stairs and never climb ladders.
20                  Further, Dr. Yoon noted that she had significant limitations with reaching,
                    handling or fingering with her left arm and limited use of the left arm to
21                  20% during an 8-hour workday. AR 741. It was his opinion that her
                    impairments would likely produce “good days” and “bad days” and that,
22                  on the average, she would be absent from work about two days per month
                    as a result of her impairments or treatment. AR 741.
23

24                  Plaintiff contends more weight should have been given to these doctors’ opinions

25   for the following reasons:

26                          First, Drs. Yoon and Yang had a significant treatment history with
                    Ms. Sanchez. Consequently, they were able to assess Ms. Sanchez’s
27                  impairments and symptoms over a considerable period of time. Their
                    opinions were informed based on their knowledge of Ms. Sanchez’s medical
28                  history, her treatment, and response to treatment. It was not an opinion based
                                                        9
 1   on a short, one time, medical examination without benefit of medical records
     nor an opinion based solely upon a paper review of the record.
 2            Second, Ms. Sanchez had gastric bypass surgery on November 24,
     2015. The ALJ conceded that she was “morbidly obese” for much of the
 3   period at issue. AR 37. Indeed, the last entry for her weight was December
     2015 and her BMI of 30.92 still placed her in the obese category. AR 1488.
 4   Dr. Yoon’s July 2014, opinion was offered five months before she had gastric
     bypass surgery but Dr. Yang’s August 2016, RFC assessment was completed
 5   nine months after the gastric by pass surgery. Dr. Yang’s assessed limitations
     were certainly informed by the gastric bypass surgery and represented Dr.
 6   Yang’s opinion as to Ms. Sanchez’s work related abilities as of July 2016. It
     was absurd for the ALJ to assume Dr. Yang’s RFC was not informed by Ms.
 7   Sanchez’s weight loss as of the date she completed the RFC assessment in
     July 2016. Dr. Yang’s RFC assessment reflected her opinion of what Ms.
 8   Sanchez was capable of doing as of July 2016.
              Third, Ms. Sanchez’s did not engage in a “wide range” of daily
 9   activities. She was able to attend church “most Sundays” and “see” her grand
     kids. AR 246. With respect to her grand kids, she explained that “at times I
10   watch them play outside.” AR 243. She visited her grandkids but there was no
     indication that she babysat or was in charge of their care. In fact, when asked
11   if she took care of anyone else, she crossed out “take care of” and explained
     that she only visited with them. AR 243. With respect to housework, she
12   reported “I do a little at a time light house work.” AR 244. She did “a little
     daily.” Id. She testified:
13
                    and then I'll come back. And when I do dishes and
14                  when I cook at home I have, it's about this big, about
                    this tall, I don't know how tall that is, it's black and I
15                  have a lot of pain in my groin area so I prop my foot
                    up and I lean on the counter and I cook, I do my
16                  dishes. And that's how I [am] with my kitchen.

17   AR 71.

18   Nor did she engage in “water aerobics.” She went to Eater Seals for hot water
     therapy. AR 249. She described this activity as:
19
                    I just get in that hot water and I have days where I go
20                  in there where I just take a noodle and I go to the deep
                    end of the pool and I just hang, I just stay in that pool
21                  and just hang there and I also do exercises in the pool
                    because I want to maintain my mobility and I want to
22                  maintain my range of motion and I don't want to be
                    dependent on a wheelchair . . .
23
     AR 74.
24
     Moreover, she reported in 2014, that when she went for longer walks, she had
25   to use her cane. AR 248. In addition, she testified that she had joined a gym
     and gone twice to use the treadmill but after was in a lot of pain. AR 76-77.
26   She described her social activities as talking on the phone and talking to
     people at church. AR 246. Ms. Sanchez’s level of activity was consistent with
27   the medical evidence and did not indicate an ability to engage in full-time
     work on a sustained basis. . . .
28
                                         10
 1                           Fourth, the objective medical evidence thoroughly documented the
                    degenerative changes in her spine. For example, On January 25, 2010, MRI
 2                  of the lumbar spine documented the following: 1) marked degree of loss of
                    lumbar lordosis although the lumbar alignment was preserved, and 2) there
 3                  were the following 4 levels of disc bulges: L2-L3 intervertebral disc showed a
                    5 mm bulge; L3-L4 intervertebral disc showed a 3.2 mm bulge; L4-L5
 4                  intervertebral disc showed a 3.5 mm bulge; and L5-S1 intervertebral disc
                    showed a 5.7 mm bulge and marked height loss. AR 415. A subsequent
 5                  October 17, 2013, MRI of the lumbar spine documented further deterioration:
                    L3-L4 with 4-5 mm broad-based disc bulge, facet and ligamentum flavum
 6                  hypertrophy resulting in canal stenosis and bilateral neural foraminal
                    narrowing, right greater than left; L4-L5 with 2-3 mm broad-based disc bulge,
 7                  facet and ligamentum flavum hypertrophy resulting in bilateral neural
                    foraminal narrowing, right greater than left with canal stenosis also present at
 8                  this level; L5-S1 with 4-5 mm broad-based disc bulge, facet and ligamentum
                    flavum hypertrophy resulting in moderate to severe bilateral neural foraminal
 9                  narrowing, right greater than left with canal stenosis also present at this level:
                    and S1-2 with 2-3 mm broad-based disc bulge, facet arthrosis resulting in
10                  severe bilateral neural foraminal narrowing, left greater than right, with no
                    canal stenosis present as this level. AR 428. Contrary to the ALJ’s assertion
11                  that there was “no significant. . .neuroforaminal narrowing,” this MRI
                    documented moderate to severe bilateral neural foraminal narrowing at L5-S1
12                  and severe bilateral neural foraminal narrowing at S1-2.
                             Fifth, the record documented that Ms. Sanchez had variable results
13                  with respect to the treatment of her pain. . . . [discussion of longitudinal
                    treatment record between August 2013 and May 2016 omitted].
14
                            ***
15
                            In addition, the ALJ failed to even reference Dr. Yoon’s 2014 opinion
16                  that Ms. Sanchez would miss 2 days of work per month and Dr. Yang’s
                    opinion that Ms. Sanchez would miss more than four days of work per month
17                  due to her impairments and treatment. AR 741, 2800. The ALJ failed to even
                    reference this important limitation much less provide specific and legitimate
18                  reasons for rejecting this limitation. See, Travizo v. Berryhill, 871 F.3d 664,
                    675 (9th Cir. 2017). The VE specifically testified that a person who missed
19                  even two days of work per month was not employable. Consequently, the
                    ALJ’s failure to adequately address this important aspect of the treating
20                  opinion evidence was not harmless. AR88.
21                  Plaintiff also contends the ALJ failed to provide adequate reasons for rejecting the

22   opinions of Dr. Champlin, a treating source, and Dr. Murphy, a qualified medical examiner, as to

23   plaintiff’s inability to perform full-time work. Plaintiff asserts:

24                           . . .[C]ontrary to the ALJ’s assertion, like Drs. Yang and Yoon, Drs.
                    Champlin and Murphy assessed numerous work related functional limitations
25                  and determined she could not perform full-time work. For example, Dr.
                    Champlin’s 2013 opinion was that Ms. Sanchez could do no lifting “greater
26                  than fifteen pounds, no repetitive bending, twisting, stooping. . . . He opined
                    the claimant can do somewhat sedentary exertional work only, up as needed
27                  for pain control, maximum of six hours a day/five days a week as of May
                    2013. It was also Dr. Murphy’s opinion that she was able to continue to safely
28                  work at her usual and customary job, now permanently modified [As clarified
                                                          11
 1                  by Dr. Champlin.] AR 604. In other words, Drs. Champlin and Murphy found
                    that Ms. Sanchez was only capable of performing less than full time work.
 2                  Consequently, Ms. Sanchez was not capable of substantial gainful
                    employment as defined by the Social Security disability laws. However, the
 3                  ALJ accorded Dr. Champlin and Dr. Murphy’s opinions regarding her ability
                    to perform less than full-time work “little weight” because “the determination
 4                  of disability is an issue reserved to the Commissioner which is the
                    Commissioner’s statutory responsibility to perform.” AR 39. However,
 5                  finding that Ms. Sanchez could only engage in 6 hours of work per day was a
                    valid assessment of her ability to sustain ongoing work at a competitive level.
 6                  Moreover, even with respect to issues “reserved to the Commissioner,” SSR
                    96-5p specifically cautions that:
 7
                                    adjudicators must always carefully consider medical
 8                                  source opinions about any issue, including opinions
                                    about issues that are reserved to the Commissioner.
 9                                  For treating sources, the rules also require that we
                                    make every reasonable effort to recontact such sources
10                                  for clarification when they provide opinions on issues
                                    reserved to the Commissioner and the bases for such
11                                  opinions are not clear to us.

12                  See, SSR 96-5p.

13                  The ALJ could not simply reject their opinion that Ms. Sanchez was only
                    capable of performing 6 hours of competitive work per day.
14

15                  3.      Decision

16                          i.      Drs. Wang and Yoon

17                  Plaintiff asserts five claims of error in the ALJ’s analysis of the opinions expressed

18   by Drs. Wang and Yoon. According to plaintiff, the ALJ’s conclusion the doctors’ assessments

19   “do not take into account” plaintiff’s positive response following gastric by-pass surgery is

20   speculative. Plaintiff also asserts her daily activities do not support the ALJ’s analysis of the

21   doctors’ opinions because they are not as wide-ranging as presumed by the ALJ. Next, plaintiff

22   argues the ALJ’s finding regarding the objective medical evidence is belied by the record.

23   Plaintiff further contends the record shows variable results from treatment, contrary to the ALJ’s

24   finding. Finally, plaintiff argues the ALJ erred by ignoring Dr. Yoon’s opinion plaintiff would

25   miss two days of work per month and Dr. Yang’s opinion plaintiff would miss more than four days of

26   work per month due to her impairments and treatment.

27   ///

28   ///
                                                        12
 1                   For the reasons discussed below, the matter will be remanded for further

 2   consideration of the opinions offered by Drs. Wang and Yoon.3

 3                   Results of Gastric By-Pass Surgery – This argument is well-taken to the extent Dr.

 4   Wang’s opinion was offered after plaintiff’s by-pass surgery and the ALJ cited to evidence to

 5   support the conclusion Dr. Wang failed to take this procedure into account when she formulated

 6   her opinions.

 7                   Daily Activities – This argument is well-taken because the ALJ does not explain

 8   how the cited daily activities demonstrate any particular inconsistency with the doctors’ opinions.

 9                   Objective Medical Evidence – This argument is unpersuasive because, while

10   plaintiff has outlined objective medical evidence establishing the existence of various

11   impairments, the record contains scant objective evidence of the limiting effects of such

12   impairments. Thus, the ALJ properly cited the objective medical evidence of record in evaluating

13   the doctors’ opinions.

14                   Response to Treatment – This argument is unpersuasive because the record

15   reflects, as discussed in more detail below with respect to the ALJ’s credibility evaluation,

16   plaintiff’s course of treatment was extremely conservative.

17                   Attendance – Plaintiff’s final argument is well-taken in that the ALJ did not

18   discuss attendance or account for limitations in this regard in the hearing decision.

19                            ii.   Drs. Murphy and Champlin

20                   Plaintiff contends the ALJ erred in rejecting the opinions expressed by Drs.
21   Murphy and Champlin regarding plaintiff’s ability to sustain full-time work (i.e, an eight-hour

22   workday). Both doctors opined that plaintiff is capable of somewhat less than full-time

23   employment. As the ALJ noted, Dr. Murphy opined plaintiff could return to her past relevant

24          3
                     It appears from the hearing decision the ALJ was extremely selective in
     determining which portions of the doctors’ opinions were accepted and which were not. The
25   court observes that many of the reasons articulated by the ALJ as cutting against certain aspects
     of the opinions would logically apply equally to all the opinions, but were not so applied. For
26   example, while extensive daily activities would tend to undermine all of the limitations opined by
     Drs. Wang and Yoon, according to the ALJ they only undermined some limitations. The same
27   can be said for inconsistency with the objective medical evidence. On remand, the ALJ should
     remain mindful of the Commissioner’s duty to evaluate the evidence in light of the record as a
28   whole.
                                                       13
 1   part-time work, and Dr. Champlin opined plaintiff could not work more than six hours per day on

 2   a sustained basis. See CAR 39. The ALJ rejected these opinions, finding that they expressed a

 3   determination of disability reserved to the Commissioner. See id.

 4                  The court finds the ALJ’s analysis is flawed and, therefore, agrees with plaintiff

 5   the ALJ erred. While is well-settled that the ultimate issue of disability is reserved to the

 6   Commissioner, that is not to say the ALJ may side-step significant work-related limitations which

 7   would appear to be disabling. In this regard, the court notes the ALJ’s insertion of the bracketed

 8   phrase “full time” in his citation to the relevant regulations and rulings cited by the ALJ, 20

 9   C.F.R. §§ 404.1527(e)(3), 416.927(e)(3), and Social Security Ruling (SSR) 96-5p. Indeed, this

10   phrase does not appear in the cited authorities. Whether a claimant can sustain work on a full-

11   time basis is relevant to plaintiff’s residual functional capacity to sustain competitive

12   remunerative employment on a full-time basis. The fact that the result of this inquiry may well be

13   dispositive of the ultimate issue of disability does not render it immune from consideration by the

14   ALJ no more than a credibility assessment may also be dispositive, for example in certain chronic

15   pain cases.

16                  The matter will be remanded to allow the ALJ to either adopt the limitation to

17   working no more than six hours per day or provide sufficient reasons for rejecting it.

18          B.      Credibility Assessment

19                  The Commissioner determines whether a disability applicant is credible, and the

20   court defers to the Commissioner’s discretion if the Commissioner used the proper process and
21   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

22   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

23   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

24   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

25   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

26   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not
27   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

28   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),
                                                        14
 1   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

 2                   If there is objective medical evidence of an underlying impairment, the

 3   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

 4   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

 5   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

 6                           The claimant need not produce objective medical evidence of the
                     [symptom] itself, or the severity thereof. Nor must the claimant produce
 7                   objective medical evidence of the causal relationship between the
                     medically determinable impairment and the symptom. By requiring that
 8                   the medical impairment “could reasonably be expected to produce” pain or
                     another symptom, the Cotton test requires only that the causal relationship
 9                   be a reasonable inference, not a medically proven phenomenon.
10                   80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                     Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
11

12                   The Commissioner may, however, consider the nature of the symptoms alleged,

13   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

14   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

15   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

16   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

17   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

18   physician and third-party testimony about the nature, severity, and effect of symptoms. See

19   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

20   claimant cooperated during physical examinations or provided conflicting statements concerning
21   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

22   claimant testifies as to symptoms greater than would normally be produced by a given

23   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

24   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

25                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

26   pain not credible, the Social Security Act does not require that disability claimants be utterly
27   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has

28   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .
                                                           15
 1   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.

 2   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

 3   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

 4   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

 5   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

 6   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

 7   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

 8   activities are not easily transferable to what may be the more grueling environment of the

 9   workplace, where it might be impossible to periodically rest or take medication”). Daily

10   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

11   his day engaged in pursuits involving the performance of physical functions that are transferable

12   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

13   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

14   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

15                  1.      The ALJ’s Findings

16                  At Step 4, the ALJ evaluated the credibility of plaintiff’s subjective statements and

17   testimony. See CAR 32-39. The ALJ summarized plaintiff’s statements and testimony as

18   follows:

19                  The claimant alleges her combination of impairments cause weakness,
                    fatigue, and chronic pain, limiting activities of daily living, social
20                  functioning, and the capacity to concentrate, remember, and accomplish
                    tasks. She testified and reported to a motor vehicle accident in 2009
21                  leaving her with back pain with left leg radiculopathy as well as left
                    shoulder pain that is 7-8/10 without pain management treatment. She does
22                  not take pain medications as they make her sleepy, feel foggy,
                    disconnected, and prevent her from driving. She relies instead on
23                  acupuncture twice weekly and warm water therapy five times weekly, two
                    hours at a time. Due to her impairments she lifts only 5 pounds, has
24                  difficulties squatting, bending, standing, walking, sitting, kneeling, and
                    stair climbing, moves slowly and uses a cane sometimes for longer walks,
25                  like going to the mall, or walking downtown (Exhibit 3E, 4E, 7E, 10F, and
                    hearing testimony).
26
                    CAR 33.
27

28   ///
                                                        16
 1                 The ALJ found plaintiff’s statements and testimony are not credible. See id. at 34.

 2   The ALJ cited the following reasons:

 3                 - First, findings upon physical exams and in medical imagery do not
                  correspond to the level of pain and limitation alleged. CAR 34.
 4
                   - Second, citing daily activities, her conditions are controlled and
 5                improved with the treatment she receives. Id. at 35.
 6                 - Third, the allegations are challenged by the opinions of record from the
                  examining and evaluating physicians. Id. at 38.
 7

 8                 2.      Plaintiff’s Contentions

 9                 Plaintiff argues:

10                          Here, the ALJ found “that the claimant’s medically determinable
                   impairments could reasonably be expected to cause the alleged symptoms”
11                 but then concluded that her “statements concerning the intensity, persistence
                   and limiting effects of these symptoms” were not entirely credible for the
12                 reasons explained in the decision. AR 34. Apparently, the ALJ found Ms.
                   Sanchez less than credible because: findings upon physical exams and in
13                 medical imagery do not correspond to the level of pain and limitation alleged;
                   her conditions are controlled and improved with the treatment she receives;
14                 and the allegations are challenged by the opinions of record from the
                   examining and evaluating physicians. AR 34-40.
15                          First, contrary to the ALJ’s assertion and as fully set forth in
                   Argument I above, substantial evidence of record was consistent with the pain
16                 and functional limitations reported by Ms. Sanchez. In addition, objective
                   radiological evidence documented substantial degeneration in her lumbar
17                 spine. Moreover, as previously briefed, an October 17, 2013, MRI of the
                   lumbar spine documented: L3-L4with 4-5 mm broad-based disc bulge, facet
18                 and ligamentum flavum hypertrophy resulting in canal stenosis and bilateral
                   neural foraminal narrowing, right greater than left; L4-L5 with 2-3 mm
19                 broad-based disc bulge, facet and ligamentum flavum hypertrophy resulting
                   in bilateral neural foraminal narrowing, right greater than left with canal
20                 stenosis also present at this level; L5-S1 with 4-5 mm broad-based disc bulge,
                   facet and ligamentum flavum hypertrophy resulting in moderate to severe
21                 bilateral neural foraminal narrowing, right greater than left with canal stenosis
                   also present at this level: and S1-2 with 2-3 mm broad-based disc bulge, facet
22                 arthrosis resulting in severe bilateral neural foraminal narrowing, left greater
                   than right. AR 428. See, Argument I above. Indeed, when Dr. Murphy
23                 reviewed the MRI, he submitted a supplemental report and observed that the
                   MRI indicated “that aggressive conservative management, including a
24                 possible trial of epidural steroid injections at the appropriate levels and on the
                   proper side,[was] indicated in an effort to not only diminish her symptoms but
25                 minimize progression of her disease.” He went on to state that “ a vigorous
                   conservative program, as outlined in my earlier report and above, takes on
26                 even more importance based upon that MRI scan if she is, in fact, to avoid a
                   massive four-level surgical decompression, with or without arthrodesis.” AR
27                 585-587. The medical record as a whole, including the radiological evidence,
                   thoroughly corroborates and supports the pain and functional limitations she
28                 reported. See, Argument I above.
                                                         17
 1                           Second, as previously briefed, her pain was not controlled by the
                    treatment she received. Despite treatment, Ms. Sanchez continued to
 2                  experience chronic ongoing pain –sometimes better, sometimes worse. She
                    stated, “unfortunately I know my body, I'm in chronic pain, I have pain, I
 3                  don't sleep...” AR83. She reported to Social Security that she had “chronic
                    back pain, extreme fatigue, muscle spasm” and “when standing left side in
 4                  upper leg numbness.” AR 242. She reported that she moved a “a lot slower,
                    when I stand for a long time left leg numbs. Sitting hurts, Stairs, one at a
 5                  time, kneeling need help to get up.” AR 247. The treatment notes, as set forth
                    in Argument I, document and corroborate all the symptoms and limitations
 6                  she reported. Moreover, additional acupuncture, the treatment that seemed to
                    help the most, was not approved. See, Argument I above,
 7                           Third, Ms. Sanchez’s pain and functional limitations were consistent
                    with the opinions of her treating physicians, as well as the opinions of Drs.
 8                  Champlin and Murphy that she was limited to essentially less than full time
                    work at a sedentary level. AR 39. The ALJ, himself, accorded little weight to
 9                  the opinions of the non examining State Agency reviewers. AR 40. The
                    credible opinion evidence of record documented her work related functional
10                  limitations and chronic pain. In the main, the substantial evidence of record
                    was consistent with Ms. Sanchez’s statements regarding her pain and
11                  functional limitations.
                             Ms. Sanchez was 61 years old at the time of her hearing and had an
12                  excellent work record. Contrary to the ALJ’s assertion, the substantial
                    evidence established that Ms. Sanchez could not perform full-time sustained
13                  work at any exertional level. In short, the ALJ’s articulated reasons for
                    finding Ms. Sanchez less than credible were neither legitimate nor
14                  convincing.

15                  3.      Decision

16                  Because the court has determined remand is appropriate to allow the ALJ to re-

17   evaluate the medical opinion evidence, it is not necessary to resolve plaintiff’s contentions related

18   to the ALJ’s adverse credibility assessment. However, the court observes the ALJ’s reliance on

19   cited activities of daily living is not well-placed because the ALJ has not explained how those

20   activities undermine any specific testimony or indicate an ability to maintain sustained full-time

21   employment. To this point, the court notes Drs. Murphy and Champlin both opined plaintiff is

22   not capable of working more than six hours in a single day. This finding alone, which the court

23   finds the ALJ improperly failed to address, undermines the current credibility finding’s citation to

24   activities of daily living. The ALJ’s citation to inconsistency with the medical opinion evidence

25   also fails to adequately support the adverse credibility finding in light of the errors identified

26   above with respect to evaluation of such evidence.

27   ///

28   ///
                                                        18
 1                  On remand, the ALJ shall afford plaintiff a new credibility evaluation in light of

 2   the totality of the record, including any testimony provided at a new hearing.

 3          C.      Consideration of Lay Witness Evidence

 4                  In determining whether a claimant is disabled, an ALJ generally must consider lay

 5   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

 6   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

 7   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

 8   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100

 9   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

10   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.

11   The ALJ may cite same reasons for rejecting plaintiff’s statements to reject third-party statements

12   where the statements are similar. See Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d

13   685, 694 (9th Cir. 2009) (approving rejection of a third-party family member’s testimony, which

14   was similar to the claimant’s, for the same reasons given for rejection of the claimant’s

15   complaints).

16                  At Step 4, the ALJ also considered lay witness evidence in the form of a statement

17   provided by plaintiff’s daughter-in-law, Theresa Sanchez. See CAR 41. The ALJ rejected this

18   lay witness evidence for the same reasons he rejected plaintiff’s statements and testimony. See

19   id. The ALJ expressly noted: “The lay witness claims are similar to the claimant’s allegations.”

20   Id.
21                  The ALJ’s conclusion is sound, but only to the extent the ALJ’s entire analysis and

22   conclusions at Step 4 remain unchanged on remand. That is to say, and realizing this finding is

23   dictum because it is not necessary to the conclusions reached in this opinion, pursuant to

24   Valentine, 574 F.3d at 694, the court finds no error in the ALJ’s approach to lay witness evidence

25   in this case. On remand, should the ALJ’s evaluation of the credibility of plaintiff’s statements

26   and testimony yield the same unfavorable result as in the current decision, there will be no need
27   to further consider the lay witness evidence from plaintiff’s daughter-in-law. If, however, the

28   analysis of plaintiff’s statements and testimony changes, the ALJ shall revisit plaintiff’s daughter-
                                                       19
 1   in-law’s statement.

 2

 3                                          IV. CONCLUSION

 4                  For the foregoing reasons, this matter will be remanded under sentence four of 42

 5   U.S.C. § 405(g) for further development of the record and/or further findings addressing the

 6   deficiencies noted above.

 7                  Accordingly, IT IS HEREBY ORDERED that:

 8                  1.      Plaintiff’s motion for summary judgment (ECF No. 17) is granted;

 9                  2.      Defendant’s motion for summary judgment (ECF No. 27) is denied;

10                  3.      The Commissioner’s final decision is reversed and this matter is remanded

11   for further proceedings consistent with this order; and

12                  4.      The Clerk of the Court is directed to enter judgment and close this file.

13

14

15

16   Dated: June 12, 2019
                                                         ____________________________________
17
                                                         DENNIS M. COTA
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       20
